                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA                      )
                                               )
                                               )
 v.                                            )
                                               ) Docket no. 2:18-cr-00133-GZS
 DAVID ALEXANDRE &                             )
 KEVIN WALLACE,                                )
                                               )
                                               )
                       Defendants.             )


                           ORDER ON MOTION TO SUPPRESS


       Before the Court is Defendants’ Motion to Suppress & Request for a Franks Evidentiary

Hearing (ECF No. 57). Additionally, Defendants filed a Motion to Seal (ECF No. 58), which

seeks the permanent sealing of six exhibits that Defendants submit in connection with their Motion

to Suppress. As explained below, the Court GRANTS the Motion to Seal and DENIES the Motion

to Suppress and the Request for a Hearing.

I.     MOTION TO SEAL

       Counsel for Defendant Alexandre filed a motion to seal the exhibits supporting the pending

Motion to Suppress, indicating a request from the Government that only the facts laid out in

Defendant’s Motion papers be publicly disclosed at this time. The Court hereby GRANTS

WITHOUT OBJECTION the Motion to SEAL but orders that the Motion to Seal (ECF No. 58)

itself be unsealed.

       The exhibits provided to the Court as sealed attachments consist of: (1) the twelve-page

search warrant application (Def. Ex. A); (2) a one-page report from Trooper Adam Schmidt

regarding a January 9, 2018 debriefing of a confidential source (Def. Ex. B), (3) a two-page
memorandum of interview detailing an interview conducted by U.S. Postal Inspector T.I. DuMond

on February 21, 2018 (Def. Ex. C), (4) a one-page police report from Trooper Schmidt regarding

a February 13, 2018 traffic stop (Def. Ex. D), (5) three-pages of notes from a February 14, 2018

debriefing of an informant (Def. Ex. E), and (6) a one-page report by Trooper William Pusey

involving a January 7, 2018 well-being check that Pusey and Schmidt conducted at 38 Beech

Street, Lyman, Maine (Def. Ex. F).

       Having reviewed all of these exhibits as well as the related briefs, the Court concludes that

it is possible for counsel to produce redacted versions of these six exhibits and thereby allow for

some public review of the evidence the Court has relied on in deciding Defendants’ Motion to

Suppress. Therefore, counsel shall file proposed redacted versions of Defendants’ Exhibits A-F

exhibits to the Clerk’s Office in paper no later than April 26, 2019.

II.    MOTION TO SUPPRESS

       A.      Background

       Defendants David Alexandre and Kevin Wallace are currently named in a six-count

Indictment (ECF No. 26). The Indictment alleges that on or about February 28, 2018, Alexandre

and Wallace each possessed methamphetamine with intent to distribute (Counts I & II),

possessed a firearm in furtherance of drug trafficking (Count III & IV), and possessed a firearm

while being an unlawful drug user (Counts V & VI).

       On February 28, 2018, Maine State Police Trooper David Coflesky applied for a search

warrant to search 38 Beech Street, Lyman, Maine (“the Target Residence”), as well as three

specific vehicles located at the Target Residence. Trooper Coflesky supported his request for a

search warrant with an affidavit containing sixty-eight numbered paragraphs. (See Def. Ex. A.)

The affidavit recited law enforcement activity involving the Target Residence, which is located

in the Oakwood Mobile Home Community, between December 2017 and February 23, 2018.


                                                 2
As a result of all of those activities, Trooper Coflesky indicated his belief that the occupants of

the Target Residence were engaged in drug trafficking, particularly the distribution of crystal

methamphetamine.

       A Maine District Court Judge issued the warrant. Upon searching the Target Residence,

the police discovered methamphetamine and firearms, which form the basis of the pending

Indictment.

       B.      Discussion

      Defendants contend that the Court should grant a Franks hearing and ultimately suppress the

seized methamphetamine and firearms because: (1) Coflesky’s affidavit contained false

information in paragraphs 15, 16, 34, 36 & 37; and (2) without that information, the affidavit was

insufficient to establish probable cause for the search.

      “To get a Franks hearing, a party must first make two ‘substantial preliminary showings’:

(1) that a false statement or omission in the affidavit was made knowingly and intentionally or

with reckless disregard for the truth; and (2) the falsehood or omission was necessary to the finding

of probable cause.” United States v. Rigaud, 684 F.3d 169, 174 (1st Cir. 2012). “Failure to make

a showing on either element dooms a party's hearing request.” Id. As to the second prong, the

Court must “determine whether the totality of the revealed circumstances makes out a showing of

probable cause, even with false facts stripped away, inaccurate facts corrected, and omitted facts

included.” United States v. Barbosa, 896 F.3d 60, 69 (1st Cir. 2018). “Probable cause to issue a

warrant exists when, ‘given all the circumstances set forth in the affidavit . . . there is a fair

probability that contraband or evidence of a crime will be found in a particular place.’” United

States v. Silva, 742 F.3d 1, 9 (1st Cir. 2014) (emphasis added) (quoting United States v. Reiner,

500 F.3d 10, 15 (1st Cir. 2007)).




                                                  3
      In order to ultimately have evidence suppressed based on alleged false statements or

omissions in a search warrant affidavit, “the defendant must meet an even more exacting standard

[than for a Franks hearing].” United States v. Graf, 784 F.3d 1, 11-12 (1st Cir. 2015) (quoting

United States v. Tzannos, 460 F.3d 128, 136 (1st Cir. 2006)). That is, the defendant “must (1)

show that the affiant in fact made a false statement knowingly and intentionally, or with reckless

disregard for the truth, (2) make this showing by a preponderance of the evidence, and (3) show in

addition that with the affidavit's false material set to one side, the affidavit's remaining content is

insufficient to establish probable cause.” Id. (citations and quotations omitted).

      Here, the Court focuses its initial review of the search warrant affidavit on whether it

establishes probable cause even if the paragraphs that Defendants assert are false are set aside.

Excluding the allegedly false statements in paragraphs 15, 16, 34, 36 & 37, and viewing the

remaining evidence in its “totality,” there is ample evidence to establish probable cause to search

the Target Residence. 1 Barbosa, 896 F.3d at 69. For example, the affidavit generally describes

surveillance of the residence in which “an increased amount of vehicle traffic” with visitors who

“did not appear to stay . . . for long.” (Def. Ex. A at 833.) More specifically, the affidavit recounted

that, on January 7, 2018, law enforcement officers entered the Target Residence for a well-check

of one occupant and to search for another occupant believed to have an active arrest warrant. In

addition to locating the subject of the warrant on that day, officers seized crystal

methamphetamine, and photographed drug paraphernalia. (Def. Ex. A at 834.)

      The affidavit also recounted in ten paragraphs the February 1, 2018 patrol by Corporal

MacDonald in the area of 38 Beech Street. As explained in the affidavit, MacDonald observed a



1
  As to paragraph 37, the Government concedes in its Response that the references to “DAVID” should be read as
reference to A.D., not Defendant Alexandre. Gov’t Response (ECF No. 65), PageID # 191. Thus, the Court’s review
of the affidavit proceeds on this concession.


                                                      4
vehicle with a defective break light slowing down near the Target Residence and moving towards

its driveway. The officer attempted to pull the vehicle over, it fled, and, after a chase, the officer

stopped the vehicle. Upon being arrested, the driver claimed he did not know anyone at the Target

Residence but admitted to having just used methamphetamine. The next day, officers discovered

a baggie containing what appeared to be methamphetamine in the area where the driver had been

instructed to lay prone on the ground. (Def. Ex. A at 835-36.)

      The affidavit also recounts what law enforcement had learned as a result of a February 20,

2018 traffic stop near 38 Beech Street during which 1.96 grams of methamphetamine had been

seized. As relayed in the affidavit, the three arrested occupants of the stopped vehicle indicated

that they had driven a methamphetamine supplier, S.D., to the Oakwood Mobile Home

Community, in order for him to acquire the necessary supply of methamphetamine they wanted to

purchase. After dropping S.D., the deal was delayed by concerns that law enforcement was in the

area and had stopped another vehicle departing 38 Beech Street earlier in the evening. Ultimately,

the vehicle stop occurred while they were waiting to pick-up S.D. As also relayed in the affidavit,

S.D. had contact with law enforcement just two days prior on February 16, 2018. During the

interview on that day, S.D. stated that he had just come from, and was about to return to, the Target

Residence where his friend lived. (Def. Ex. A at 837-839.)

      Finally, Coflesky’s affidavit describes a “trash pull” of five trash bags left outside the Target

Residence on February 23, 2018. A search of those bags revealed: several hypodermic needles,

“snorting straws,” blue baggies with gold crowns (which matched baggies found in connection

with the February 20, 2019 methamphetamine seizure), counterfeit money, a discarded cell-phone,

and mail addressed to 38 Beech Street. (Def. Ex. A. at 839.)




                                                  5
       Viewed together, these facts clearly generate a “fair probability” that “contraband” or other

evidence of illegal drug-related activity could be found in the Target Residence. 2 Silva, 742 F.3d

at 8-9. The “accoutrements of the drug trade” discovered in the trash pull were a strong indicator

that residents of 38 Beech Street were currently engaged in drug trafficking. See United States v.

Rasberry, 882 F.3d 241, 250 (1st Cir. 2018) (finding that search revealing “accoutrements of the

drug trade (specifically, plastic baggies, needles, and a digital scale)” gave rise to “a plausible

inference that a drug-distribution operation was afoot”). There is also circumstantial evidence

permitting the inference that S.D.’s methamphetamine source operated out of the Target

Residence. See United States v. Bucuvalas, 970 F.2d 937, 940 n.3 (1st Cir. 1992) (noting that

“circumstantial evidence alone may establish probable cause”). On top of all of that, officers had

previously seized drugs and photographed drug paraphernalia at the Target Residence, and had

observed a known methamphetamine user slowing down near the Target Residence before that

user fled an attempted traffic stop. See Bucuvalas, 970 F.2d at 940; United States v. Kenney, 595

F. Supp. 1453, 1461 (D. Me. 1984) (acknowledging the fact that the “defendant’s home had

previously been found with drugs in it” may help establish probable cause to search a home).

Unaccompanied by the allegedly false facts, this evidence is more than enough to establish

probable cause to search the Target Residence. Silva, 742 F.3d at 9.




2
  Defendants’ argument that the evidence must be suppressed as to Defendant Alexandre because the affidavit failed
to “establish probable cause that Mr. Alexandre was engaged in the distribution of drugs,” absent the allegedly false
information, is unavailing. Def. Reply (ECF No. 68), PageID # 201. Indeed, this argument misapprehends the nature
of search warrants. As the Supreme Court has explained, “[s]earch warrants are not directed at persons; they authorize
the search of place[s] and the seizure of things, and as a constitutional matter they need not even name the person from
whom the things will be seized.” Zurcher v. Stanford Daily, 436 U.S. 547, 555 (1979) (internal citations and
quotations omitted); see also United States v. Rodrigue, 560 F.3d 29, 34 (1st Cir. 2009) (describing the relationship
between the defendant and the location to be searched as “neither here nor there for purposes of establishing probable
cause to search for [illegal drugs]”).



                                                           6
       Having “plainly failed to meet the second [Franks hearing requirement],” the Court declines

to address the first prong. Rigaud, 684 F.3d at 173. Additionally, because the Court finds that the

remaining content of Coflesky’s affidavit sufficiently established probable cause to search the

Target Residence, the Court concludes Defendants cannot meet their burden to justify suppression

of the evidence seized pursuant to the search warrant.

       Beyond the paragraphs that Defendants assert contain false statements, Defendants also

argue that Trooper Coflesky omitted that the Target Residence was a “boarding home” from the

affidavit and that this omission “effect[s]” how the evidence may be viewed in terms of

establishing probable cause. (Def. Mot., PageID # 154-155.) However, Defendants point to no

specific evidence in the record that would permit the Court to conclude that the Target Residence

was a boarding home or any other kind of multi-unit dwelling. See Franks v. Delaware, 438 U.S.

154, 171 (1978) (“To mandate an evidentiary hearing, the challenger's attack must be more than

conclusory”). As far as the Court can tell, nothing in the record contradicts Coflesky’s description

of the Target Residence as a “trailer style single story home” with multiple adult occupants. 3 (Def.

Ex. A at 832.) As Defendants have not shown that any allegedly false statements or omissions

were necessary to a finding of probable cause, the Court DENIES Defendants’ Motion to Suppress

and Request for a Franks hearing.




3
  The Affidavit does recount that eight apparently unrelated adults were located within the residence on January 2,
2018 and the six apparently unrelated adults were in the Target Residence on January 7, 2018. The warrant also
describes three vehicles located on the property that were registered to three separate individuals. Likewise, the trash
pull included mail addressed to two apparently unrelated adults at 38 Beech Street. This mail was addressed to two
of the eight adults identified at the Target Residence on January 2, 2018.


                                                           7
III.   CONCLUSION

       For the reasons just stated, the Defendants’ Motion to Suppress & Request for a Franks

Evidentiary Hearing (ECF No. 57) is DENIED and the Motion to Seal (ECF No. 58) is GRANTED

subject to counsel filing redacted exhibits.

       SO ORDERED.

                                                   /s/ George Z. Singal
                                                   United States District Judge

Dated this 10th day of April, 2019.




                                               8
